¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its April 30, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That both petitions for review are denied. The Petitioner's motion to disqualify counsel and motion for extension of time to file reply are also denied.
For the Court
/s/ Fairhurst, CJ. CHIEF JUSTICE